Mr. Justice Freeman delivered the opinion of the court. It is contended in behalf of appellant that the court erred in excluding certain evidence sought to be introduced, and that payment of three months’ rent by appellee, to the lessor in advance on April 30, 1903, was made by appellee at his peril and not in the regular course of business. The evidence, the exclusion of which appellant com- . plains of, consisted of the original lease under which appellant’s principal held title, the agreements made by him with the National Insurance and Investment Company under which the latter acquired the “entire and .exclusive control of said premises” which it exercised at the time it made the lease to appellee, and evidence that the said investment company had made default and had surrendered its rights under its agreement with appellant’s principal. We find no error in the exclusion of this evidence. It had no bearing upon the only question at issue. Appellant recognizes the lease to appellee made to the latter by the investment company as in full force and effect and is endeavoring to collect the rent under its provisions. Appellee does not dispute .appellant’s right to the lease as assignee of the investment company, the lessor. . The lease itself was introduced in evidence in behalf of the appellant, and shows that it was assigned to appellant May 5, 1903.. It appears that appellee paid directly to appellant the rent due under the lease for the month of August, 1903. Both parties therefore recognize the lease as in force. Their respective rights and obligations are governed by the lease. We find no error in the exclusion of the evidence referred to. It is further contended in behalf of appellant that payment of the rent in advance was not made in fulfilment of the covenant to pay rent, but was a mere advance to the landlord on an implied condition that he remain entitled to the rent under the lease until the day when payment should become due, and that appellee made such advance payment at his peril, with knowledge, express or implied, that his lessor’s right to the premises was limited. It is not disputed that the lessor had a right to make the lease as he did at the time it was made, but it is claimed that when the forfeiture of the rights of the investment company occurred all subsequently accruing rent became vested in appellant “as completely as the title to the premises.” Appellant, however, as we have said, acquired possession of and title to the lease by virtue of an assignment to him made by the lessor. As such assignee he acquired by the assignment only the rights of his assignor. It would not be contended that the lessor could collect double rent. His assignee acquired no greater right. The judgment of the Circuit Court will be affirmed. Affirmed.